United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND, Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1043
Issued: November 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2017 appellant filed a timely appeal from a January 18, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $25,000.00 due to receipt of a voluntary
separation incentive payment (VSIP); (2) whether OWCP properly found that appellant was at
fault in the creation of the overpayment and therefore not entitled to waiver of the recovery; and
(3) whether OWCP properly determined that it would recover the overpayment by deducting
$150.00 from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 2014 appellant, then a 58-year-old training technician, filed an
occupational disease claim (Form CA-2) alleging carpal tunnel syndrome and cervical disc
displacement due to factors of her employment. She did not initially stop work. On
September 22, 2014 OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and
displacement of the cervical intervertebral disc without myelopathy. Appellant stopped work on
March 16, 2015 and filed a claim for compensation (Form CA7). She received wage-loss
compensation on the supplemental rolls as of March 16, 2015 and medical benefits.
On March 18, 2015 appellant registered for electronic direct deposit of her compensation
benefits. She was placed on the periodic rolls beginning May 31, 2015.
By letter dated August 4, 2015, OWCP notified appellant that she was being placed on
the periodic rolls for compensation and emphasized that annuity benefits paid by the Office of
Personnel Management and benefits for wage loss were not payable for the same period of time.
Appellant’s weekly compensation was listed as $2,395.95.
By letter dated October 9, 2015, the employing establishment advised OWCP that
appellant had taken a VSIP lump-sum payment of $25,000.00. It noted that the VSIP could
constitute a dual benefit, and that it was making OWCP aware so that appellant did not incur an
overpayment.
In a record of a telephone conversation with an OWCP representative dated October 20,
2015, appellant informed OWCP that she had received $25,000.00 as her VSIP on
September 30, 2015.
As appellant was on the periodic rolls, OWCP sent her a Form EN1032 that requested
information, inter alia, regarding other Federal Government benefits or payments that she had
received. The form covered a 15-month period. On October 27, 2015 appellant completed the
Form EN1032 and reported that she had not received any other Federal Government benefits or
payment.
On January 26, 2016 appellant elected FECA benefits in preference to retirement
benefits, effective January 27, 2016.
By letter dated November 17, 2016, OWCP informed appellant of a preliminary
determination of an overpayment of compensation in the amount of $25,000.00 from
September 30, 2015 through July 18, 2016. It determined the amount of overpayment equivalent
to the VSIP by dividing the net monthly payment of FECA benefits of $2,395.95 by 28 days,
then multiplying by 293 days the number of days from September 30, 2015 to July 18, 2016, and
subtracting $71.90. This equaled $25,000.00. OWCP noted that an offset was required when
receiving an incentive payment simultaneously with temporary total disability payments under
FECA, and that because compensation was not suspended effective the date of the incentive
payment, there was an overpayment.
On December 5, 2016 appellant requested a telephonic conference and contested the
overpayment, because she believed that it occurred through no fault of her own, and she

2

requested a waiver. She explained that an OWCP liaison had assured her that, because she was
no longer on the active rolls, she did not need to worry about receipt of dual benefits.
In a record of a telephone conversation with an OWCP representative dated
December 29, 2016, the representative explained to appellant that her compensation should have
been suspended for the period of time that she received the $25,000.00 separation incentive. He
noted that appellant agreed to pay $150.00 per month to repay the debt.
By decision dated January 18, 2017, OWCP finalized the preliminary determination and
found that appellant received an overpayment in the amount of $25,000.00. It found that
appellant was at fault in the creation of the overpayment, and directed recovery by deducting
$150.00 per cycle from her continuing compensation.
LEGAL PRECEDENT -- ISSUE 1
Employing establishments may offer separation pay or buyouts to encourage employees
to leave federal employment voluntarily. OWCP procedures provide that compensation for
temporary total disability may not be paid for the period covered by separation pay.2 Some
separation payments are based on a specific number of weeks of pay while others are capped at a
specified amount of money. In order to apply uniform standards to all claimants, however,
offsets for both types of payments should be computed in the same manner regardless of the way
an employing establishment has offered separation pay.3 Whether separation pay is based on
weeks of pay or a specified dollar amount, compensation should be suspended for the number of
weeks of salary that the separation pay represents.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation. The evidence
of record supports that appellant received a VSIP of $25,000.00. Appellant also received
contemporaneous compensation for temporary total disability. Under 5 U.S.C. § 8116 and
20 C.F.R. § 10.421(c), appellant is not entitled to receive both compensation and separation pay
concurrently.5 Therefore an overpayment of compensation was created. A claimant in receipt of
compensation benefits may not concurrently receive separation pay and payment of wage loss

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17c.(1) (June 2009).

3

See Lynne M. Schaack, Docket No. 05-695 (issued November 9, 2005).

4

The Board notes that OWCP’s Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000.17 (April 1996) originally provided that separation pay could be offset by either a dollar-for-dollar amount or
based on the period of weeks salary the payment represented. Following the Board’s decisions in Schaack, id. and
L.J., 59 ECAB 264 (issued December 11, 2007), OWCP revised this section of the procedure manual in FECA
Transmittal No. 09-05 (issued June 1, 2009). Where severance or separation pay is based on weeks of pay,
compensation should be suspended for the period in question effective the date of retirement or separation. Where
the payment is based on an amount of money, the claims examiner is to calculate the number of weeks’ worth of
salary that the separation pay represents and suspend compensation for the number of weeks calculated. See R.H.,
Docket No. 08-2025 (issued July 20, 2009).
5

See R.H., supra note 4.

3

for total disability.6 As such, the record establishes that an overpayment of compensation was
created.
The Board further finds that OWCP correctly calculated the amount of overpayment.
OWCP determined the amount of overpayment equivalent to the VSIP by dividing the net
monthly payment of FECA benefits of $2,395.95 by 28 days, then multiplying by 293 days (the
number of days from September 30, 2015 to July 13, 2016), and subtracted $71.90. This amount
equaled $25,000.00.7 Appellant has submitted no evidence to the contrary. As such, the Board
finds that OWCP properly determined that appellant received an overpayment of compensation
in the amount of $25,000.00.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.8 No waiver of an overpayment is possible if the claimant is at fault
in creating the overpayment.9
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.10
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.11

6

See Robert B. Hutchins, 52 ECAB 344 (2001); Michael A. Grossman, 51 ECAB 673 (2000).

7

See supra note 4. The Board notes that while OWCP’s calculation utilized days instead of weeks, if the amount
of $2,395.95, appellant’s net compensation every 28-day cycle is divided into $25,000.00 to determine the number
of weeks of compensation to be offset, the number of weeks to be offset is 41.737. The number of weeks in the
period September 30, 2015 through July 18, 2016 equals 41.737. Therefore OWCP’s calculation of the period of the
overpayment was correct.
8

5 U.S.C. § 8129(b).

9

Gregg B. Manston, 45 ECAB 344, 354 (1994).

10

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116, 118 (1999).

11

Id. at § 10.433(b).

4

ANALYSIS -- ISSUE 2
OWCP applied the third standard in this case, finding that appellant accepted
compensation payments that she knew or should have known were incorrect. Appellant accepted
a prohibited dual benefit of a VSIP which was equal to the period September 30, 2015 through
July 18, 2016. In this regard appellant completed the Form EN1032 on October 27, 2015 failing
to report the separation incentive payment she had received from the employing establishment.
On December 5, 2016 appellant contested the overpayment, because she believed that it occurred
through no fault of her own, and she requested a waiver. She explained that an OWCP liaison
had assured her that because she was no longer on the active rolls, she did not need to worry
about receipt of dual benefits. In a record of a telephone conversation with an OWCP
representative dated December 29, 2016, the representative explained to appellant that her
compensation should have been suspended for the period of time that she received the
$25,000.00 separation incentive. He noted that appellant agreed to pay $150.00 per month to
repay the debt.
The Board finds that OWCP properly found appellant at fault in the creation of the
$25,000.00 overpayment, because she should have known that the $25,000.00 voluntary
separation pay constituted a prohibited dual benefit while contemporaneously receiving
temporary total disability from OWCP. A reasonable person should have known that she was
not entitled to a VSIP and receipt of OWCP temporary total disability benefits at the same
time.12
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of OWCP’s regulations provide that when an overpayment has been made to an
individual who is entitled to further payments, the individual shall refund to OWCP the amount
of the overpayment as soon as the error is discovered or his or her attention is called to same. 13
If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.14
ANALYSIS -- ISSUE 3
OWCP reduced appellant’s future compensation payments by $150.00 every 28 days,
taking into account the factors set forth in section 10.441 of OWCP’s regulations. The case
record indicates that appellant agreed to these terms in a telephone conversation with an OWCP
representative on December 29, 2016. The Board finds that OWCP properly required repayment
of the overpayment of compensation by deducting $150.00 from each continuing compensation
payment.
12

See supra note 10.

13

Id. at § 10.441.

14

Id.

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $25,000.00. The Board further finds that appellant was at fault in the creation of the
overpayment and therefore not entitled to waiver of the recovery and that OWCP properly
required repayment of the overpayment by deducting $150.00 from appellant’s future
compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2017 is affirmed.
Issued: November 28, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

